DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-42 are pending and examined on their merit herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is rejected as being indefinite for the recitation of “preferably” and  “more preferably” regarding the position or identity of the terminators.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the 
Claims 25, 27 and 41 are rejected as being indefinite for the recitation of “variants” of the recited nucleotide sequences therein. Regarding the concept of “variant”, the Specification has not given any definition as to the scope of “variant” of any terminator or origin sequences. It is unclear the degree of sequence variability permitted by the concept of “variant”. It is therefore unclear what sequences are included or excluded from the recited “variant”. The metes and bounds are not clear.
Dependent claims 26, 28 are included in this rejection for their failure to correct either of the deficiencies of the base claims discussed above. For example, claim 28 is free of the deficiency regarding the “variant” of claim 27, it still suffers the deficiency regarding “preferably” of claim 25, lines 2-3, as discussed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-26, and 29-40, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al. (PGPUB US 20080184393 A1) taken with evidence from Hajdukiewicz, et al.,  (Plant molecular biology 25.6 (1994): 989-994).
Claim 24 is drawn to a binary vector comprising: 
	(a) 	a T-DNA module comprising (i) at least a T-DNA region comprising one or more T-DNA border(s), and (ii) one or more bacterial terminator(s) flanking and operably linked to the T-DNA region; and 
	(b) 	an origin module comprising an origin of replication that is functional in at least one bacterial species.
Zhang discloses a binary vector (Fig. 1, reproduced below for convenience), which comprises a T-DNA module comprising a T-DNA region and left and right borders (LB, RB, respectively); an origin module (i.e. in the pBR322 backbone) which is functional in the bacterial 
 	Figure 1 of Zhang:

    PNG
    media_image1.png
    880
    831
    media_image1.png
    Greyscale

GenBank entry of cloning vector pPZP200 from Hajdukiewicz et al. (1994):

LOCUS       CVU10460                6741 bp    DNA     circular SYN 28-JAN-1995

            sequence.
ACCESSION   U10460
VERSION     U10460.1
KEYWORDS    .
SOURCE      Cloning vector pPZP200
  ORGANISM  Cloning vector pPZP200
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 6741)
  AUTHORS   Hajdukiewicz,P., Svab,Z. and Maliga,P.
  TITLE     The small, versatile pPZP family of Agrobacterium binary vectors
            for plant transformation
  JOURNAL   Plant Mol. Biol. 25 (6), 989-994 (1994)
   PUBMED   7919218
REFERENCE   2  (bases 1 to 6741)
  AUTHORS   Hajdukiewicz,P.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-JUN-1994) Peter Hajdukiewicz, Waksman Institute,
            Rutgers University, Old Hoes Lane, Piscataway, NJ 08855, USA
FEATURES             Location/Qualifiers
     source          1..6741
                     /organism="Cloning vector pPZP200"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:35366"
ORIGIN      
        1 agtactttga tccaacccct ccgctgctat agtgcagtcg gcttctgacg ttcagtgcag
       61 ccgtcttctg aaaacgacat gtcgcacaag tcctaagtta cgcgacaggc tgccgccctg
      121 cccttttcct ggcgttttct tgtcgcgtgt tttagtcgca taaagtagaa tacttgcgac
      181 tagaaccgga gacattacgc catgaacaag agcgccgccg ctggcctgct gggctatgcc
      241 cgcgtcagca ccgacgacca ggacttgacc aaccaacggg ccgaactgca cgcggccggc
      301 tgcaccaagc tgttttccga gaagatcacc ggcaccaggc gcgaccgccc ggagctggcc
      361 aggatgcttg accacctacg ccctggcgac gttgtgacag tgaccaggct agaccgcctg
      421 gcccgcagca cccgcgacct actggacatt gccgagcgca tccaggaggc cggcgcgggc
      481 ctgcgtagcc tggcagagcc gtgggccgac accaccacgc cggccggccg catggtgttg
      541 accgtgttcg ccggcattgc cgagttcgag cgttccctaa tcatcgaccg cacccggagc
      601 gggcgcgagg ccgccaaggc ccgaggcgtg aagtttggcc cccgccctac cctcaccccg
      661 gcacagatcg cgcacgcccg cgagctgatc gaccaggaag gccgcaccgt gaaagaggcg
      721 gctgcactgc ttggcgtgca tcgctcgacc ctgtaccgcg cacttgagcg cagcgaggaa
      781 gtgacgccca ccgaggccag gcggcgcggt gccttccgtg aggacgcatt gaccgaggcc
      841 gacgccctgg cggccgccga gaatgaacgc caagaggaac aagcatgaaa ccgcaccagg
      901 acggccagga cgaaccgttt ttcattaccg aagagatcga ggcggagatg atcgcggccg
      961 ggtacgtgtt cgagccgccc gcgcacgtct caaccgtgcg gctgcatgaa atcctggccg
     1021 gtttgtctga tgccaagctg gcggcctggc cggccagctt ggccgctgaa gaaaccgagc
     1081 gccgccgtct aaaaaggtga tgtgtatttg agtaaaacag cttgcgtcat gcggtcgctg
     1141 cgtatatgat gcgatgagta aataaacaaa tacgcaaggg gaacgcatga aggttatcgc
     1201 tgtacttaac cagaaaggcg ggtcaggcaa gacgaccatc gcaacccatc tagcccgcgc
     1261 cctgcaactc gccggggccg atgttctgtt agtcgattcc gatccccagg gcagtgcccg
     1321 cgattgggcg gccgtgcggg aagatcaacc gctaaccgtt gtcggcatcg accgcccgac
     1381 gattgaccgc gacgtgaagg ccatcggccg gcgcgacttc gtagtgatcg acggagcgcc
     1441 ccaggcggcg gacttggctg tgtccgcgat caaggcagcc gacttcgtgc tgattccggt
     1501 gcagccaagc ccttacgaca tatgggccac cgccgacctg gtggagctgg ttaagcagcg
     1561 cattgaggtc acggatggaa ggctacaagc ggcctttgtc gtgtcgcggg cgatcaaagg
     1621 cacgcgcatc ggcggtgagg ttgccgaggc gctggccggg tacgagctgc ccattcttga
     1681 gtcccgtatc acgcagcgcg tgagctaccc aggcactgcc gccgccggca caaccgttct
     1741 tgaatcagaa cccgagggcg acgctgcccg cgaggtccag gcgctggccg ctgaaattaa
     1801 atcaaaactc atttgagtta atgaggtaaa gagaaaatga gcaaaagcac aaacacgcta
     1861 agtgccggcc gtccgagcgc acgcagcagc aaggctgcaa cgttggccag cctggcagac
     1921 acgccagcca tgaagcgggt caactttcag ttgccggcgg aggatcacac caagctgaag
     1981 atgtacgcgg tacgccaagg caagaccatt accgagctgc tatctgaata catcgcgcag
     2041 ctaccagagt aaatgagcaa atgaataaat gagtagatga attttagcgg ctaaaggagg
     2101 cggcatggaa aatcaagaac aaccaggcac cgacgccgtg gaatgcccca tgtgtggagg
     2161 aacgggcggt tggccaggcg taagcggctg ggttgtctgc cggccctgca atggcactgg
     2221 aacccccaag cccgaggaat cggcgtgacg gtcgcaaacc atccggcccg gtacaaatcg

     2341 aacgcatcga ggcagaagca cgccccggtg aatcgtggca agcggccgct gatcgaatcc
     2401 gcaaagaatc ccggcaaccg ccggcagccg gtgcgccgtc gattaggaag ccgcccaagg
     2461 gcgacgagca accagatttt ttcgttccga tgctctatga cgtgggcacc cgcgatagtc
     2521 gcagcatcat ggacgtggcc gttttccgtc tgtcgaagcg tgaccgacga gctggcgagg
     2581 tgatccgcta cgagcttcca gacgggcacg tagaggtttc cgcagggccg gccggcatgg
     2641 ccagtgtgtg ggattacgac ctggtactga tggcggtttc ccatctaacc gaatccatga
     2701 accgataccg ggaagggaag ggagacaagc ccggccgcgt gttccgtcca cacgttgcgg
     2761 acgtactcaa gttctgccgg cgagccgatg gcggaaagca gaaagacgac ctggtagaaa
     2821 cctgcattcg gttaaacacc acgcacgttg ccatgcagcg tacgaagaag gccaagaacg
     2881 gccgcctggt gacggtatcc gagggtgaag ccttgattag ccgctacaag atcgtaaaga
     2941 gcgaaaccgg gcggccggag tacatcgaga tcgagctagc tgattggatg taccgcgaga
     3001 tcacagaagg caagaacccg gacgtgctga cggttcaccc cgattacttt ttgatcgatc
     3061 ccggcatcgg ccgttttctc taccgcctgg cacgccgcgc cgcaggcaag gcagaagcca
     3121 gatggttgtt caagacgatc tacgaacgca gtggcagcgc cggagagttc aagaagttct
     3181 gtttcaccgt gcgcaagctg atcgggtcaa atgacctgcc ggagtacgat ttgaaggagg
     3241 aggcggggca ggctggcccg atcctagtca tgcgctaccg caacctgatc gagggcgaag
     3301 catccgccgg ttcctaatgt acggagcaga tgctagggca aattgcccta gcaggggaaa
     3361 aaggtcgaaa aggtctcttt cctgtggata gcacgtacat tgggaaccca aagccgtaca
     3421 ttgggaaccg gaacccgtac attgggaacc caaagccgta cattgggaac cggtcacaca
     3481 tgtaagtgac tgatataaaa gagaaaaaag gcgatttttc cgcctaaaac tctttaaaac
     3541 ttattaaaac tcttaaaacc cgcctggcct gtgcataact gtctggccag cgcacagccg
     3601 aagagctgca aaaagcgcct acccttcggt cgctgcgctc cctacgcccc gccgcttcgc
     3661 gtcggcctat cgcggccgct ggccgctcaa aaatggctgg cctacggcca ggcaatctac
     3721 cagggcgcgg acaagccgcg ccgtcgccac tcgaccgccg gcgcccacat caaggcaccc
     3781 tgcctcgcgc gtttcggtga tgacggtgaa aacctctgac acatgcagct cccggagacg
     3841 gtcacagctt gtctgtaagc ggatgccggg agcagacaag cccgtcaggg cgcgtcagcg
     3901 ggtgttggcg ggtgtcgggg cgcagccatg acccagtcac gtagcgatag cggagtgtat
     3961 actggcttaa ctatgcggca tcagagcaga ttgtactgag agtgcaccat atgcggtgtg
     4021 aaataccgca cagatgcgta aggagaaaat accgcatcag gcgctcttcc gcttcctcgc
     4081 tcactgactc gctgcgctcg gtcgttcggc tgcggcgagc ggtatcagct cactcaaagg
     4141 cggtaatacg gttatccaca gaatcagggg ataacgcagg aaagaacatg tgagcaaaag
     4201 gccagcaaaa ggccaggaac cgtaaaaagg ccgcgttgct ggcgtttttc cataggctcc
     4261 gcccccctga cgagcatcac aaaaatcgac gctcaagtca gaggtggcga aacccgacag
     4321 gactataaag ataccaggcg tttccccctg gaagctccct cgtgcgctct cctgttccga
     4381 ccctgccgct taccggatac ctgtccgcct ttctcccttc gggaagcgtg gcgctttctc
     4441 atagctcacg ctgtaggtat ctcagttcgg tgtaggtcgt tcgctccaag ctgggctgtg
     4501 tgcacgaacc ccccgttcag cccgaccgct gcgccttatc cggtaactat cgtcttgagt
     4561 ccaacccggt aagacacgac ttatcgccac tggcagcagc cactggtaac aggattagca
     4621 gagcgaggta tgtaggcggt gctacagagt tcttgaagtg gtggcctaac tacggctaca
     4681 ctagaaggac agtatttggt atctgcgctc tgctgaagcc agttaccttc ggaaaaagag
     4741 ttggtagctc ttgatccggc aaacaaacca ccgctggtag cggtggtttt tttgtttgca
     4801 agcagcagat tacgcgcaga aaaaaaggat ctcaagaaga tcctttgatc ttttctacgg
     4861 ggtctgacgc tcagtggaac gaaaactcac gttaagggat tttggtcatg catgatatat
     4921 ctcccaattt gtgtagggct tattatgcac gcttaaaaat aataaaagca gacttgacct
     4981 gatagtttgg ctgtgagcaa ttatgtgctt agtgcatcta atcgcttgag ttaacgccgg
     5041 cgaagcggcg tcggcttgaa cgaatttcta gctagacatt atttgccgac taccttggtg
     5101 atctcgcctt tcacgtagtg gacaaattct tccaactgat ctgcgcgcga ggccaagcga
     5161 tcttcttctt gtccaagata agcctgtcta gcttcaagta tgacgggctg atactgggcc
     5221 ggcaggcgct ccattgccca gtcggcagcg acatccttcg gcgcgatttt gccggttact
     5281 gcgctgtacc aaatgcggga caacgtaagc actacatttc gctcatcgcc agcccagtcg
     5341 ggcggcgagt tccatagcgt taaggtttca tttagcgcct caaatagatc ctgttcagga
     5401 accggatcaa agagttcctc cgccgctgga cctaccaagg caacgctatg ttctcttgct
     5461 tttgtcagca agatagccag atcaatgtcg atcgtggctg gctcgaagat acctgcaaga
     5521 atgtcattgc gctgccattc tccaaattgc agttcgcgct tagctggata acgccacgga
     5581 atgatgtcgt cgtgcacaac aatggtgact tctacagcgc ggagaatctc gctctctcca
     5641 ggggaagccg aagtttccaa aaggtcgttg atcaaagctc gccgcgttgt ttcatcaagc
     5701 cttacggtca ccgtaaccag caaatcaata tcactgtgtg gcttcaggcc gccatccact
     5761 gcggagccgt acaaatgtac ggccagcaac gtcggttcga gatggcgctc gatgacgcca
     5821 actacctctg atagttgagt cgatacttcg gcgatcaccg cttcccccat gatgtttaac
     5881 tttgttttag ggcgactgcc ctgctgcgta acatcgttgc tgctccataa catcaaacat
     5941 cgacccacgg cgtaacgcgc ttgctgcttg gatgcccgag gcatagactg taccccaaaa
     6001 aaacatgtca taacaagaag ccatgaaaac cgccactgcg ccgttaccac cgctgcgttc

     6121 accgaacgag gcttatgtcc actgggttcg tgcccgaatt gatcacaggc agcaacgctc
     6181 tgtcatcgtt acaatcaaca tgctaccctc cgcgagatca tccgtgtttc aaacccggca
     6241 gcttagttgc cgttcttccg aatagcatcg gtaacatgag caaagtctgc cgccttacaa
     6301 cggctctccc gctgacgccg tcccggactg atgggctgcc tgtatcgagt ggtgattttg
     6361 tgccgagctg ccggtcgggg agctgttggc tggctggtgg caggatatat tgtggtgtaa
     6421 acaaattgac gcttagacaa cttaataaca cattgcggac gtttttaatg tactgaatta
     6481 acgccgaatt gaattcgagc tcggtacccg gggatcctct agagtcgacc tgcaggcatg
     6541 caagcttagc ttgagcttgg atcagattgt cgtttcccgc cttcagttta aactatcagt
     6601 gtttgacagg atatattggc gggtaaacct aagagaaaag agcgtttatt agaataacgg
     6661 atatttaaaa gggcgtgaaa aggtttatcc gttcgtccat ttgtatgtgc atgccaacca
     6721 cagggttccc ctcgggatca a

Diagram of cloning vector pPZP200 captured  from Hajdukiewicz et al. (1994):


    PNG
    media_image2.png
    600
    533
    media_image2.png
    Greyscale

The aadA cassette (1249 bp from nucleotide 4910 to 6159, according to the pPZP200 diagram above, from Hajdukiewicz et al. (1994)), extracted from the GenBank file above. See the terminator sequence (underlined) and the protein-coding sequence of aadA (bold, in reverse direction):

catgatatatctcccaatttgtgtagggcttattatgcacgcttaaaaataataaaagcagacttgacctgatagtttggctgtgagcaattatgtgcttagtgcatctaatcgcttgagttaacgccggcgaagcggcgtcggcttgaacgaatttctagctagacattatttgccgactaccttggtgatctcgcctttcacgtagtggacaaattcttccaactgatctgcgcgcgaggccaagcgatcttcttcttgtccaagataagcctgtctagcttcaagtatgacgggctgatactgggccggcaggcgctccattgcccagtcggcagcgacatccttcggcgcgattttgccggttactgcgctgtaccaaatgcgggacaacgtaagcactacatttcgctcatcgccagcccagtcgggcggcgagttccatagcgttaaggtttcatttagcgcctcaaatagatcctgttcaggaaccggatcaaagagttcctccgccgctggacctaccaaggcaacgctatgttctcttgcttttgtcagcaagatagccagatcaatgtcgatcgtggctggctcgaagatacctgcaagaatgtcattgcgctgccattctccaaattgcagttcgcgcttagctggataacgccacggaatgatgtcgtcgtgcacaacaatggtgacttctacagcgcggagaatctcgctctctccaggggaagccgaagtttccaaaaggtcgttgatcaaagctcgccgcgttgtttcatcaagccttacggtcaccgtaaccagcaaatcaatatcactgtgtggcttcaggccgccatccactgcggagccgtacaaatgtacggccagcaacgtcggttcgagatggcgctcgatgacgccaactacctctgatagttgagtcgatacttcggcgatcaccgcttcccccatgatgtttaactttgttttagggcgactgccctgctgcgtaacatcgttgctgctccataacatcaaacatcgacccacggcgtaacgcgcttgctgcttggatgcccgaggcatagactgtaccccaaaaaaacatgtcataacaagaagccatgaaaaccgccactgcgccgttaccaccgctgcgttcggtcaaggttctggaccagttgcgtgacggcagttacgctacttgcattacagcttacgaaccgaacgaggcttatgtccactgggttcgtgcccgaat

Thus, the binary vector of Zhang (pMUIPT-F, Fig. 1) (as well as the pPZP200 vector of Hajdukiewicz et al. (1994) incorporated therein) reads on the instantly claimed binary vector.
Claim 29 is drawn to a binary vector system comprising the binary vector of claim 24, and one or more additional binary vectors. Zhang discloses pMUIPT-F and pMUIPT-R vectors ([0049]) therefore a binary vector system comprising the binary vector of claim 24, and one additional binary vector.
Claim 30 is drawn to a host cell comprising the binary vector. Claims 32-35 and 37-38 are drawn to a method comprising introducing at least least one gene-of-interest into the vector and transforming the vector into a host cell, wherein the eukaryotic host cell is a plant cell or plant, and seed or progeny thereof.  Claims 39-40 are drawn to a kit comprising the binary vector according to claim 24 and instructions for using the kit; or a kit comprising the host cell comprising the binary vector and instructions for using the kit.
Regarding claims 30-40, Zhang discloses E. coli, Agrobacterium (which is a bacterium species in the Phylum Proteobacteria), and soybean cells comprising the vector, method of transformation, soybean plant and seeds, etc; and instructions of making and using such(Examples 1-2).
Claim 25 is drawn to a binary vector according to claim 24, wherein the T-DNA module comprises two bacterial terminators; preferably wherein, the bacterial terminators flank and are more preferably wherein, said bacterial terminators comprise a nucleotide sequence selected from the group consisting of SEQ ID NO: 108, SEQ ID NO: 109, SEQ ID NO: 110 and SEQ ID NO: 111, and variants thereof, and any combinations thereof.
Claim 25 is broadly interpreted. Due to the use of the phrases “preferably” and “more preferably”, the limitations that follows are interpreted as alternative. Therefore, the claim is interpreted herein as a “binary vector according to claim 24, wherein the T-DNA module comprises two bacterial terminators”. It is noted that since claim 24 requires “one or more” terminators to flank the T-DNA region, the recited “two bacterial terminators” are interpreted to have one of them flanking the T-DNA region whereas the other one could be anywhere. 
Under this interpretation, claim 25 is anticipated by Zhang, since 1) as discussed above, Zhang discloses a binary vector comprising a T-DAN module that comprise a T-DNA region having two T-DNA borders, and one bacterial terminator flanking the border; and 2) wherein the T-DNA module comprises another terminator, namely, a nos terminator (Tnos, see captured Fig. 1 above) inside the RB border. 
Regarding claim 26, Zhang discloses the vector having both the right and left borders (RB and LB, respectively; see Fig. 1 above).
Therefore, the invention is anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. (PGPUB US 20080184393 A1) as applied to claims 24-26 as discussed above, and in view of Anand, et al., (WO2017040343A1, filed on August 28, 2015, published on March 9, 2017).
Claims 24-26 and the teachings of Zhang are discussed supra.
Claim 27 is drawn to the binary vector, wherein the origin module comprises the pBBR1 origin shown in SEQ ID NO: 105, or variants and fragments thereof. 
Claim 42 is drawn to the binary vector, wherein the origin module comprises the pBBR1 origin shown in SEQ ID NO: 106, or variants and fragments thereof. It is noted that SEQ ID NO: 106 is the RK2 origin.
As discussed above, Zhang teaches the binary vector. However, Zhang does not teach the pBBR1 origin shown in SEQ ID NO: 105 or 106, or variants and fragments thereof.
Anand teaches a series of binary vectors having the same T-DNA region but a different origin region, one of which is SEQ ID NO: 112 which is identical to the entirety of the instant SEQ ID NO: 105 (see sequence alignment below). See Example 1 at p. 61, Table 1B, Claim 52, etc. Anand teaches the vectors having the RK2 origin, such as set forth in SEQ ID NO: 54 (p. 23, lines 8-9; claims 68-74; for example). SEQ ID NO: 54 is part of the instant SEQ ID NO: 106 (see sequence alignment below).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have combined the teachings 
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Sequence 112 from Patent WO2017040343
Sequence ID: MS955026.1 Length: 1522  
Range 1: 1 to 1522 

Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
2811 bits(1522)
0.0
1522/1522(100%)
0/1522(0%)
Plus/Plus


Query  1     CTACCGGCGCGGCAGCGTTACCCGTGTCGGCGGCTCCAACGGCTCGCCATCGTCCAGAAA  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     CTACCGGCGCGGCAGCGTTACCCGTGTCGGCGGCTCCAACGGCTCGCCATCGTCCAGAAA  60

Query  61    ACACGGCTCATCGGGCATCGGCAGGCGCTGCTGCCCGCGCCGTTCCCATTCCTCCGTTTC  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    ACACGGCTCATCGGGCATCGGCAGGCGCTGCTGCCCGCGCCGTTCCCATTCCTCCGTTTC  120

Query  121   GGTCAAGGCTGGCAGGTCTGGTTCCATGCCCGGAATGCCGGGCTGGCTGGGCGGCTCCTC  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   GGTCAAGGCTGGCAGGTCTGGTTCCATGCCCGGAATGCCGGGCTGGCTGGGCGGCTCCTC  180

Query  181   GCCGGGGCCGGTCGGTAGTTGCTGCTCGCCCGGATACAGGGTCGGGATGCGGCGCAGGTC  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   GCCGGGGCCGGTCGGTAGTTGCTGCTCGCCCGGATACAGGGTCGGGATGCGGCGCAGGTC  240

Query  241   GCCATGCCCCAACAGCGATTCGTCCTGGTCGTCGTGATCAACCACCACGGCGGCACTGAA  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   GCCATGCCCCAACAGCGATTCGTCCTGGTCGTCGTGATCAACCACCACGGCGGCACTGAA  300

Query  301   CACCGACAGGCGCAACTGGTCGCGGGGCTGGCCCCACGCCACGCGGTCATTGACCACGTA  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   CACCGACAGGCGCAACTGGTCGCGGGGCTGGCCCCACGCCACGCGGTCATTGACCACGTA  360

Query  361   GGCCGACACGGTGCCGGGGCCGTTGAGCTTCACGACGGAGATCCAGCGCTCGGCCACCAA  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   GGCCGACACGGTGCCGGGGCCGTTGAGCTTCACGACGGAGATCCAGCGCTCGGCCACCAA  420

Query  421   GTCCTTGACTGCGTATTGGACCGTCCGCAAAGAACGTCCGATGAGCTTGGAAAGTGTCTT  480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Query  481   CTGGCTGACCACCACGGCGTTCTGGTGGCCCATCTGCGCCACGAGGTGATGCAGCAGCAT  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   CTGGCTGACCACCACGGCGTTCTGGTGGCCCATCTGCGCCACGAGGTGATGCAGCAGCAT  540

Query  541   TGCCGCCGTGGGTTTCCTCGCAATAAGCCCGGCCCACGCCTCATGCGCTTTGCGTTCCGT  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   TGCCGCCGTGGGTTTCCTCGCAATAAGCCCGGCCCACGCCTCATGCGCTTTGCGTTCCGT  600

Query  601   TTGCACCCAGTGACCGGGCTTGTTCTTGGCTTGAATGCCGATTTCTCTGGACTGCGTGGC  660
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   TTGCACCCAGTGACCGGGCTTGTTCTTGGCTTGAATGCCGATTTCTCTGGACTGCGTGGC  660

Query  661   CATGCTTATCTCCATGCGGTAGGGGTGCCGCACGGTTGCGGCACCATGCGCAATCAGCTG  720
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   CATGCTTATCTCCATGCGGTAGGGGTGCCGCACGGTTGCGGCACCATGCGCAATCAGCTG  720

Query  721   CAACTTTTCGGCAGCGCGACAACAATTATGCGTTGCGTAAAAGTGGCAGTCAATTACAGA  780
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   CAACTTTTCGGCAGCGCGACAACAATTATGCGTTGCGTAAAAGTGGCAGTCAATTACAGA  780

Query  781   TTTTCTTTAACCTACGCAATGAGCTATTGCGGGGGGTGCCGCAATGAGCTGTTGCGTACC  840
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   TTTTCTTTAACCTACGCAATGAGCTATTGCGGGGGGTGCCGCAATGAGCTGTTGCGTACC  840

Query  841   CCCCTTTTTTAAGTTGTTGATTTTTAAGTCTTTCGCATTTCGCCCTATATCTAGTTCTTT  900
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   CCCCTTTTTTAAGTTGTTGATTTTTAAGTCTTTCGCATTTCGCCCTATATCTAGTTCTTT  900

Query  901   GGTGCCCAAAGAAGGGCACCCCTGCGGGGTTCCCCCACGCCTTCGGCGCGGCTCCCCCTC  960
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   GGTGCCCAAAGAAGGGCACCCCTGCGGGGTTCCCCCACGCCTTCGGCGCGGCTCCCCCTC  960

Query  961   CGGCAAAAAGTGGCCCCTCCGGGGCTTGTTGATCGACTGCGCGGCCTTCGGCCTTGCCCA  1020
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   CGGCAAAAAGTGGCCCCTCCGGGGCTTGTTGATCGACTGCGCGGCCTTCGGCCTTGCCCA  1020

Query  1021  AGGTGGCGCTGCCCCCTTGGAACCCCCGCACTCGCCGCCGTGAGGCTCGGGGGGCAGGCG  1080
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1021  AGGTGGCGCTGCCCCCTTGGAACCCCCGCACTCGCCGCCGTGAGGCTCGGGGGGCAGGCG  1080

Query  1081  GGCGGGCTTCGCCCTTCGACTGCCCCCACTCGCATAGGCTTGGGTCGTTCCAGGCGCGTC  1140
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  GGCGGGCTTCGCCCTTCGACTGCCCCCACTCGCATAGGCTTGGGTCGTTCCAGGCGCGTC  1140

Query  1141  AAGGCCAAGCCGCTGCGCGGTCGCTGCGCGAGCCTTGACCCGCCTTCCACTTGGTGTCCA  1200
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1141  AAGGCCAAGCCGCTGCGCGGTCGCTGCGCGAGCCTTGACCCGCCTTCCACTTGGTGTCCA  1200

Query  1201  ACCGGCAAGCGAAGCGCGCAGGCCGCAGGCCGGAGGCTTTTCCCCAGAGAAAATTaaaaa  1260
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1201  ACCGGCAAGCGAAGCGCGCAGGCCGCAGGCCGGAGGCTTTTCCCCAGAGAAAATTAAAAA  1260

Query  1261  aaTTGATGGGGCAAGGCCGCAGGCCGCGCAGTTGGAGCCGGTGGGTATGTGGTCGAAGGC  1320
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1261  AATTGATGGGGCAAGGCCGCAGGCCGCGCAGTTGGAGCCGGTGGGTATGTGGTCGAAGGC  1320

Query  1321  TGGGTAGCCGGTGGGCAATCCCTGTGGTCAAGCTCGTGGGCAGGCGCAGCCTGTCCATCA  1380
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1321  TGGGTAGCCGGTGGGCAATCCCTGTGGTCAAGCTCGTGGGCAGGCGCAGCCTGTCCATCA  1380

Query  1381  GCTTGTCCAGCAGGGTTGTCCACGGGCCGAGCGAAGCGAGCCAGCCGGTGGCCGCTCGCG  1440

Sbjct  1381  GCTTGTCCAGCAGGGTTGTCCACGGGCCGAGCGAAGCGAGCCAGCCGGTGGCCGCTCGCG  1440

Query  1441  GCCATCGTCCACATATCCACGGGCTGGCAAGGGAGCGCAGCGACCGCGCAGGGCGAAGCC  1500
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1441  GCCATCGTCCACATATCCACGGGCTGGCAAGGGAGCGCAGCGACCGCGCAGGGCGAAGCC  1500

Query  1501  CGGAGAGCAAGCCCGTAGGGGG  1522
             ||||||||||||||||||||||
Sbjct  1501  CGGAGAGCAAGCCCGTAGGGGG  1522

SEQ ID NO: 106 aligned with the prior art RK2 origin:

    PNG
    media_image3.png
    596
    569
    media_image3.png
    Greyscale

Conclusion
No claims are allowed.
Claims 24-41 are rejected. Claim 42 is objected to for being dependent on rejected base claims.
Claims 28 and 42 are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed binary vector comprising the sequences as set forth in of SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18 and SEQ ID NO: 24.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663